DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
Claims 1-5 and 10-14 are cancelled and claims 25-42 are new.  Claims 17, 18 and 25-42 are pending. 
The previous rejection of claims 1-14 under 35 U.S.C. 112(b) has been withdrawn in light of Applicant’s amendment filed June 10, 2022.
Claim Objections
Claim 38 is objected to because of the following informalities:  The term “good” in “sweet baked good” should be plural.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended claim 17 is directed to a preservative composition consisting of at least two extracts selected from: oak extract in an amount from 50 mg/kg to 200 mg/kg; grape seed extract in an amount from 50 mg/kg to 200 mg/kg; green tea extract in an amount from 50 mg/kg to 200 mg/kg.
While there is support to claim food compositions comprising combinations of oak, grape seed and green tea extracts in the claimed amounts, there is not support to claim that the preservative composition itself comprises the claimed amounts.  In fact, given the claim is directed to a composition consisting of at least two extracts selected from: oak extract, grape seed extract and green tea extract, it is not clear what would make up the remainder composition if for example, the preservative composition consisted of 50 mg/kg oak extract and 50 mg/kg green tea extract.

Claims 17-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the recitations “oak extract in an amount from 50 mg/kg to 200 mg/kg”, “grape seed extract in an amount from 50 mg/kg to 200 /g/kg” , “green tea extract in an amount from 50 mg/kg to 200 mg/kg” render the claim indefinite.  It is not clear on what basis the amounts of extract are provided.  Is the oak extract in the preservative composition in an amount of 50 mg per kg of preservative?  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18 and 25-42 are rejected under 35 U.S.C. 103 as being unpatentable over Senanayake (“Green tea extract: chemistry, antioxidant properties and food applications- A review”, Journal of Functional Foods, 5, (2013), pp. 1529-1541) in view of Dudonné et al. (“Comparative Study of Antioxidant Properties and Total Phenolic Content of 30 Plant Extracts of Industrial Interest Using DPPH, ABTS, FRAP, SOD, and ORAC Assays”, J. Agric. Food chem., 57, (2009), pp. 1768-1774).
Regarding claims 17, 18, 25, 29, 31 and 34-42, Senanayake discloses a composition consisting of green tea extract comprising several polyphenolic components with antioxidant properties (Abstract).  Senanayake discloses methods wherein in the  green tea extract is added to lipid-bearing foods to delay lipid oxidation, for example, bread (i.e. savory bakery product) and meat products (Abstract, p. 1534/7. Application in food products).  Senanayake discloses wherein meat products include cured sausage and ham products (p. 1536/7. Application in food products).  
	Senanayake does not disclose combining the green tea extract with grape seed extract and/or oak bark extract.
	Dudonné et al. teach oak extract (Quercus robur) has very strong antioxidant activity (Abstract, Table 2., p. 1773/Results).  Dudonné et al. teach oak extract is a promising source of natural antioxidant for nutraceutical formulations (Abstract, p. 1773/Results).  
	Senanayake and Dudonné et al. are combinable because they are concerned with the same field of endeavor, natural antioxidant compounds for use in edible compositions.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have combined oak extract, as taught by Dudonné et al. with the green tea extract of Senanayake to produce an antioxidant composition.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purposes, in order to form a third composition to be used for the very same purpose (see MPEP §2144.06 I).
Senanayake disclose adding 50-100 ppm (i.e. 50 mg-100 mg/kg) green tree extract to turkey burgers.  
Dudonné et al. is silent with respect to dosage of oak extract.  However, given Dudonné et al. teach the efficacy of oak extract as an antioxidant, it would have been obvious to one of ordinary skill in the art to have determined, in routine processing, the amount of added oak extract, in combination of green tree extract to obtain effectively delay lipid oxidation in food products such as turkey burgers.
Regarding claim 26, modified Senanayake disclose all of the claim limitations as set forth above.  Dudonné et al. teach the aqueous oak extract comprises total phenolics in an amount of 397 mg/g (i.e., about 40% w/w).  
While Dudonné et al. does not disclose an extract with greater than 65% w/w total polyphenols, it would have been obvious to a person of ordinary skill in the art to have concentrated the aqueous extract of Dudonné et al., for example, into a dried extract, to concentrate the amount of polyphenols, i.e., active antioxidant, in the extract to decrease dosing.
	Regarding claims 27, 30, 32 and 33, modified Senanayake disclose all of the claim limitations as set forth above.  Given claim 17, from which claims 27, 30, 32 and 33 depend only requires a combination of green tea extract and oak extract, the limitations of these claims are satisfied.  Grape seed extract is not required.
	 Regarding claim 28, modified Senanayake disclose all of the claim limitations as set forth above.  Senanayake disclose green tea extract, wherein the green tea extract comprises polyphenols and catechins and is commonly used in powdered form (Abstract, p.1530-1531/ 2. Chemistry, p. 1534/6. Methods of incorporation into food).  Senanayake is silent with respect to polyphenol and catechin content. 
	Given Senanayake et al. disclose green tea extract intended to be used as an antioxidant and known to comprise polyphenols and catechins, it necessarily follows that a powdered green tea extract of Senanayake would comprise polyphenols and catechins in amounts presently claimed.   
Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
Applicants note Examples 1-4 of the present specification.  Applicants submit “the Examples show that the interaction between the individual active ingredients produces an evident synergistic effect” on lipid oxidation.
The showing is not persuasive.  The data broadly shows, for example, that when oak extract (OE), green tea extract (GT) or combinations of OE and GT are used to treat meat, the effect of the combination on lipid oxidation (i.e., MDA formation) is greater than the sum of the individual effects.  Here, the data is not commensurate with the scope of the claims.  For example, claims 17, 18 and 39 are directed the methods of preserving any “foods” and any “foods” comprising the inventive preservative composition while the data refers to the treatment of “meat.”   Moreover, claims 17, 18 and 39 include preservative compositions wherein at least two extracts selected from: oak extract, grape seed extract and green tea extract wherein each extract is added in amounts of 50-200 mg/kg of food.  Here, the data refers to, for example, combinations 50 mg/kg OE + 200 mg/kg GT and 50 mg/kg OE + 50 mg/kg GT.  Are the reported effects applicable when the combination comprises 200 mg/kg OE + 200 mg/GT or 200 mg/kg OE + 50 mg GT?   
Note, the examples are not directed to a specific meat type (e.g., ground beef, pork tenderloin, or ham slices) or the treatment method (e.g., brining, dry coating, mixing).  It is not clear that the results are transferable to all meat types, method of treatment or any other foodstuff susceptible to lipid oxidation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759